AFFIRM; and Opinion Filed December 29, 2015.




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                       No. 05-15-01185-CV

                          IN THE INTEREST OF KA.D. AND KE.D., CHILDREN

                                On Appeal from the 304th Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. JD-14-783-W

                                          MEMORANDUM OPINION
                                  Before Justices Lang-Miers, Brown, and Schenck
                                           Opinion by Justice Lang-Miers
          Mother appeals the trial court’s order terminating her parental rights to her two children. 1

Mother’s appointed counsel filed an Anders brief on Mother’s behalf asserting that there are no

arguable grounds for reversal and the appeal is frivolous and without merit. See Anders v.

California, 386 U.S. 738 (1967); In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009,

pet. denied) (procedures set forth in Anders are applicable to appeal from order terminating

parental rights).

          When an Anders brief is filed, our duty is to determine whether there are any arguable

grounds for reversal and, if so, to remand the case to the trial court for the appointment of new

counsel to address the issues. See In re D.D., 279 S.W.3d at 850 (citing Bledsoe v. State, 178
S.W.3d 824, 827 (Tex. Crim. App. 2005)). The Anders brief filed by Mother’s appellate counsel


     1
       The trial court also terminated Father’s parental rights. Father did not appear at trial and is not a party to this appeal; he does not
challenge the termination of his parental rights.
presents a professional evaluation of the record demonstrating why there are no arguable grounds

for reversal. Counsel conducted a thorough review of the record and analysis of the legal and

factual sufficiency of the evidence related to the grounds for termination and the best interest of

the children. Counsel concluded that, after diligently reviewing the record and the law, there was

no reversible error about which to argue on appeal and the appeal is frivolous and without merit.

Counsel delivered a copy of the brief to Mother and notified Mother of her right to file a pro se

response. Mother did not respond or file a pro se response.

       We have reviewed the entire record and the Anders brief. See In re D.D., 279 S.W.3d at

850. We agree there is no reversible error in the record and the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s final order terminating Mother’s parental rights to

her two children and grant counsel’s motion to withdraw. See id.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

151185F.P05




                                               –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF KA.D. AND                         On Appeal from the 304th Judicial District
KE.D., CHILDREN                                      Court, Dallas County, Texas
                                                     Trial Court Cause No. JD-14-783-W.
No. 05-15-01185-CV                                   Opinion delivered by Justice Lang-Miers,
                                                     Justices Brown and Schenck participating.


     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 29th day of December, 2015.




                                               –3–